         Case 4:20-cr-00302-BRW Document 56 Filed 03/01/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                  CASE NO. 4:20CR00302-01/04- BRW

EDUARDO MOCTEZUMA CUELLAR
JOSHUA DAVID CLINGAN
DEBORAH GAIL TERRY
FRANCISCO BERNAVE MORENO-OVIEDO

                                              ORDER



       On February 26, 2021, Chief Judge D.P. Marshall, Jr., issued Administrative Order

Eleven – Court Operations During The COVID-19 Pandemic, canceling all civil and criminal

jury trials scheduled through May 21, 2021.

       Because this case is currently on the Court’s trial docket for Tuesday, May 18, 2021, is

now rescheduled to begin on Tuesday, October 12, 2021 at 9:30 a.m. All future pretrial deadlines

are also extended. The delay occasioned by this continuance is excludable under the provisions

of the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A) & (B), for the reasons identified in

Administrative Order Eleven – Court Operations During The COVID-19 Pandemic.

       IT IS SO ORDERED THIS 1st day of March, 2021.



                                                     Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE
